DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Copeland (US 20080122632 A1; cited by Applicant IDS) discloses an RFID tag for attachment to objects. Tunnell et al. (US 20180331414 A1) discloses an accordion antenna structure with simplified construction (Fig. 10) with a multilayer antenna construction. Brinkworth (US 20180208360 A1) discloses an RFID tag on the lid of a keg. Perkins et al. (US 20120059513 A1) discloses an RFID tag attached to a spear for a keg. The cited prior art of record does not teach or fairly suggests a transponder device (25, 35, 44, 50, 60, 80) with an antenna arrangement (14, 38, 45, 52, 65, 82) arranged on an antenna carrier (19, 36), in particular designed as a film antenna, wherein the transponder device comprises a mounting substrate (11) used to fasten on a metallic support surface, and the antenna arrangement comprises at least one inner antenna area (16, 43, 46, 66) arranged between the mounting substrate and the antenna carrier, and an outer antenna area (15, 40, 51, 64, 81) arranged on the antenna carrier opposite to the inner antenna area, characterized in that, at least the outer antenna area is arranged at an angle α1 relative to the mounting substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887